UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-51443 MABWE MINERALS INC. (Exact name of registrant as specified in its charter) Wyoming 36-4739442 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 41 Howe Lane, Freehold, N.J. (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (732) 252-5146 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Note ☐Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or Section 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of the Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x The aggregate market value of the voting and non-voting stock held by non-affiliates computed by reference to the price at which the common equity was sold as of the last business day of the registrant’s second quarter of 2014 (June 30, 2014) of $0.0418 per share was $1,938,966. For the purpose of this calculation, shares owned by officers, directors and 10% or more stockholders known to the registrant have been deemed to be owned by affiliates. This determination of affiliate status is not a determination for other purposes. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court of law. Yes ¨ No ¨ (APPLICABLE ONLY TO CORPORATE REGISTRANTS) The number of shares outstanding of registrant’s common stock, $0.001 par value per share, on March 20, 2015 was 140,458,392. TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 1 Item 1B. Unresolved Staff Comments 1 Item 2. Properties 1 Item 3. Legal Proceedings 2 Item 4. Mine Safety Disclosures 2 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 3 Item 6. Selected Financial Data 3 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item7A Quantitative and Qualitative Disclosures About Market Risk 12 Item 8. Financial Statements and Supplementary Data 12 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9A Controls and Procedures 12 Item 9B. Other Information 13 PART III Item 10. Directors, Executive Officers and Corporate Governance 14 Item 11. Executive Compensation 15 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13. Certain Relationships and Related Transactions, and Director Independence 17 Item 14. Principal Accountant Fees and Services 17 PART IV Item 15. Exhibits and Financial Statement Schedules 18 Signatures 19 Index to Financial Statements F-1 -i- Table of Contents PART I Cautionary statement regarding forward-looking statements. When used in this report on Form 10-K (this “Report”), the words plan, estimate, expect, believe, should, would, could, anticipate, may, forecast, project, pro forma, goal, continues, intend, seek and other expressions that convey uncertainty of future events or outcomes are intended to identify forward-looking statements.” We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date of this Report. While forward-looking statements represent management's best judgment as to what may occur in the future, they are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events as well as those presently anticipated or projected. These factors include, but are not limited to, adverse economic conditions, entry of new and stronger competitors, capital availability, unexpected costs and failure to establish relationships with and capitalize upon access to new customers. We disclaim any obligations subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Item 1. Business. Our Strategy As a result of deconsolidation, we continue to search for opportunities to acquire companies which may be involved in like activities and ancillary services complimentary to our investment through equity arrangements where it is mutually beneficial to do so.We are currently further seeking new opportunities and/or strategic partnerships to maximize and leverage its advantages.We also still believe that there is value in the investment in Mabwe Corporation (PVT) LTD (“MAB-C”) based on the inherent value in the underlying raw materials un-extracted in the land. Competition We have significantly invested in a competitive industry with many established and well-recognized competitors. There is aggressive competition within the minerals industry to discover and acquire mineral properties considered to have commercial potential. Through our investment, we compete for the opportunity to participate in promising exploration projects with other entities, many of which have greater resources than us. Employees As of December 31, 2014 we had one full-time employee, our President and CEO, Al Pietrangelo. Item 1A. Risk Factors. Not Applicable. Item 1B. Unresolved Staff Comments. Not applicable. Item 2. Properties. None. -1- Table of Contents Item 3. Legal Proceedings. From time to time, we may be involved in various claims, lawsuits, and disputes with third parties, actions involving allegations of discrimination or breach of contract actions incidental to the operation of our business. However, we are not currently involved in any litigation which we believe could have a materially adverse effect on our financial condition or results of operations. The following are ongoing matters involving our investee as it relates to the mining rights they own: Mabwe Minerals Zimbabwe v. Base Minerals & 2 others (case HC6842/14) – Mabwe Minerals Zimbabwe (Private) Limited ("MAB-Z") is seeking damages in this case in the amount of $3,183,918 arising from the illegal occupation of the mine by the defendants.This matter is waiting to be scheduled for argument.Even though the occupation of the mine has been previously deemed illegal (HC1549/14) and therefore MAB-Z is thought to have reasonable basis for this suit, it is unclear that even if MAB-Z should prevail whether damages will be awarded and, if awarded, whether damages could be recovered. Mabwe Minerals Zimbabwe v. Base Minerals Zimbabwe & ORS – MAB-Z has filed an application for joinder under HC10201, an application filed by Base Minerals Zimbabwe which is seeking an order to access the mine.MAB-Z has not been named as a defendant in this action which has required this application for joinder.This application is waiting to be scheduled for argument.MAB-Z believes that it should be successful since it has already obtained a court order finding it is the actual owner of the mine. Mabwe Minerals Zimbabwe v. Base Minerals & The Mining Commissioner (case HC1414/14) – On February 13, 2014 a tribute agreement was filed by Base Mineral Zimbabwe against Chiroswa Syndicate.The tribute agreement expired in 2011 and Chiroswa had since sold the underlying Mine Blocks 1-6 at Dodge Mines to MAB-Z.MAB-Z believes that it is the rightful owner of these mine blocks on the basis that they were purchased under a lawful sale and for which MAB-Z holds the actual certificates of ownership.MAB-Z believes that this is a nuisance claim and is seeking to nullify the filing of this agreement.MAB-Z further believes that no impairment is necessary as of December 31, 2014. Peter Valentine v. Mabwe Minerals Zimbabwe(case HC 4112/13) - Mr. Valentine has filed a claim relative to rights under a tribute agreement (case HC1414/14) seeking damages and a share of rights under an irregular sale of the Dodge mining rights. The tribute agreement expired in 2011 and MAB-Z believes that it is the lawful, free and clear owner of Dodge Mine Blocks 1-6.This case was heard before the High Court of Zimbabwe and was dismissed with costs as of October 16, 2014.As MAB-Z believed this suit to be a nuisance claim from the beginning MAB-Z still maintains that the facts of the case were rightly determined.This case is under appeal with the Supreme Court under case SC/517-14 heard on November 24, 2014.MAB-Z is currently awaiting determination of the appeal.MAB-Z believes this appeal to be baseless and that no impairment is necessary as of December 31, 2014. Item 4. Mine Safety Disclosures. Not Applicable. -2- Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock trades under the symbol “MBMI” on the OTCQB. The following table sets forth, for the quarters indicated, the high and low bid information for our common stock as reported by OTC Markets Inc, www.otcmarkets.com, a research service that compiles quote information reported on the National Association of Securities Dealers composite feed or other qualified inter-dealer quotation medium. The quotations reflect inter-dealer prices, without retail markup, markdown or commissions, and may not necessarily represent actual transactions. Fiscal Quarter Ended High Low 31-Mar $ $ 30-Jun $ $ 30-Sep $ $ 31-Dec $ $ Fiscal Quarter Ended High Low 31-Mar $ $ 30-Jun $ $ 30-Sep $ $ 31-Dec $ $ Year Ended December 31, 2015 High Low 1st Quarter Ended March 31, 2015 (through March 20., 2015) $ $ Holders On March 20, 2015, we had 140,458,392 shares of our common stock outstanding held by 405 record shareholders. This number of shareholders does not include beneficial owners, including holders whose shares are held in nominee or street name. Dividends We have never paid a cash dividend with respect to our common stock, and do not expect to pay cash dividends in the foreseeable future as management feels it is in the best interests of the shareholders to reinvest any surplus capital into the operations in order to grow the company. Recent Sales of Unregistered Securities There have been no recent sales of unregistered securities. Item 6. Selected Financial Data. Not applicable. -3- Table of Contents Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis provides information that our management believes is relevant to an assessment and understanding of our results of operations and financial condition for the fiscal years ended December 31, 2014 and 2013. This discussion should be read in conjunction with our financial statements and related notes thereto beginning on page F-1 of this Report. This Report contains trend analysis and other forward-looking statements that involve risks and uncertainties, such as statements concerning future operating results; developments in markets and strategic focus; and future economic, business and regulatory conditions. Such forward-looking statements are generally accompanied by words such as “plan,” “estimate,” “expect,” “believe,” “should,” “would,” “could,” “anticipate,” “may,” “forecast,” “project,” “pro forma,” “goal,” “continues,” “intend,” “seek” and other words that convey uncertainty of future events or outcomes. The cautionary statements included in the “Risk Factors” section under Item 1A above or elsewhere in this Report should be read as being applicable to all forward-looking statements wherever they may appear. Our actual future results could differ materially from those discussed herein. We disclaim any obligations subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Overview We were organized under the laws of the State of Colorado on January 22, 2001 under the name Pacific InterMedia, Inc. We originally were engaged in the business of offering EDGAR filing services to companies outsourcing the formatting and electronic filing of registration statements, periodic reports and other forms with the U. S. Securities and Exchange Commission (“SEC” or the “Commission”), but generated minimal revenues from these operations. On October 17, 2003, we completed a business combination transaction with Raptor Networks Technology, Inc., a California corporation (“Raptor”), whereby we acquired all of the issued and outstanding capital stock of Raptor in a cashless common stock share-for-share exchange in which Raptor became our wholly-owned subsidiary. Upon the completion of this acquisition transaction, we changed our name to Raptor Networks Technology, Inc. (the “Company”), terminated our EDGAR filing services operations and, by and through our subsidiary Raptor, became engaged in the data network switching industry. On December 5, 2011, we entered into a Stock Purchase Agreement, dated December 2, 2011 (“Stock Purchase Agreement”), with Raptor Resources Holdings Inc. ("Raptor Resources") (RRHI:QB) (formerly Lantis Laser Inc. (LLSR.QB)) pursuant to which we agreed to issue Raptor Resources 109,928,311 shares of our common stock or 55% of our issued and outstanding shares of common stock in exchange for 5,000,000 shares of unregistered Raptor Resources common stock. All officers and directors of Raptor resigned at the time of execution of the Stock Purchase Agreement. Raptor Resources affected a 1:10 reverse stock split, received 80.14% of the fully diluted shares of Raptor's common stock on a post-split basis, changed the name of Raptor to Mabwe Minerals Inc., changed our domicile to Wyoming, had the company engage in the exploration and mining of industrial minerals and ceased any involvement with the historical business of Raptor. We are now a majority owned subsidiary of Raptor Resources. The name change to Mabwe Minerals Inc. and the 1:10 reverse split were effective on June 28, 2012. In accordance with the Stock Purchase Agreement all our former outstanding convertible notes that were acquired by California Capital Equity, LLC ("CCE"), were converted to our shares of common stock in exchange for 5,000,000 shares of Raptor Resources Common Stock prior to our 1:10 reverse split and an additional 13,510,752 shares of Mabwe Minerals Inc. common stock on a post-split basis. As of June 28, 2012, we transitioned to an "exploration stage company" and will accordingly report and disclose information prescribed in ASC 915 and in accordance with accounting principles generally accepted in the United States of America (“GAAP”.) Following the shift of control to Raptor Resources Holdings under the terms of the Stock Purchase Agreement the Company’s core operations the mining and distribution of non-gold metals and minerals. On July 18, 2012 we acquired a 49% stake in Mabwe Minerals Zimbabwe (PVT) Limited in exchange for 25,000 shares of Raptor Resources Holdings Inc. (RRHI) Preferred Convertible Series B Stock. This stock is convertible into 50 shares of RRHI common stock and 25 shares of Mabwe Minerals Inc. common stock following a one year holding period. -4- Table of Contents Effective August 1, 2012 Dodge Mine Blocks 1-6 and associated debt was transferred from TAG Minerals – Zimbabwe to Mabwe Minerals Zimbabwe (PVT) Limited in support core operations and expected future revenue streams resultant from industrial mineral mining. Effective September 28, 2012, Tapiwa Gurupira, 50% stakeholder of MAB-Z was appointed as a Director of Mabwe Minerals Inc. On November 7, 2012 the principals of MAB-Z received approval from the Government of Zimbabwe to form a new parent holding corporation for the purpose of holding MAB-Z and the percentage investment stake in WGB Kinsey & Company (“Kinsey”.) The new company was named Mabwe Corporation (PVT) LTD (“MAB-C”.) The new corporation owns 100% of MAB-Z and 25% of Kinsey. The Company owns a 49% stake in MAB-C and the remaining 51% ownership in MAB-C is held by a former director of the Company and his father, Zimbabwean residents, Tapiwa Gurupira (50% ownership), with the remaining portion owned by Asswell Gurupira (1% ownership). MAB-C was the operating arm of Mabwe Minerals Inc., with the Company being the primary beneficiary of all the activities of MAB-C. MAB-C was a "variable interest entity" (VIE) with respect to guidance under ASC 810-10-5 and was therefore consolidated until December 28, 2014 (see below). On July 31, 2013 the Company entered into a Master Distributer Agreement (“MDA”) with Steinbock Minerals Ltd. (“Steinbock”.) Steinbock together with its affiliate Yasheya Ltd. (“Yasheya”.)Steinbock is engaged and specializes in the worldwide marketing, distribution and sale of industrial minerals, including but not limited to, all barite grade types and talc. Steinbock and Yasheya were granted the exclusive right to market, sell, distribute, ship and deliver Dodge Mine barite to their customer base. This agreement remains in effect until cancelled by either party upon six months written notice. On January 6, 2014, MAB-Z completed the process to acquire the mineral and metal rights to 110 hectares (272 acres) contiguous with Dodge Mines. On December 28, 2014, Tapiwa Gurupira, 50% owner of MAB-Z, was removed as a Director of Mabwe Minerals Inc. As a result of this action, the Company deconsolidated MAB-C, a VIE, since the Company no longer had the power to direct the activities that most significantly impacted MAB-C’s economic performance. Corporations established under the law of Zimbabwe must have a controlling ownership interest held by domestic parties. Consequently, 51% of MAB-C is owned by Tapiwa and Asswell Gurupira (domestic residents of Zimbabwe), and the remaining 49% is held by the Company. MAB-C owns 100% of MAB-Z a domestic Zimbabwe corporation.MAB-Z was the owner of the majority of the Company’s assets and obligor of a majority of the Company’s liabilities on a consolidated basis.In late 2013, the ownership of the mining rights on the Dodge Mines was challenged by litigation against MAB-Z described above.Despite MAB-Z holding legal certificates of ownership of the Dodge Mines claims, and being victorious on each and every count, appeals continue to be filed.The uncertainty of ownership of the Dodge Mine claims has delayed exploration and future revenue streams from the barite.When the Company entered into the mining industry in Zimbabwe with what it believed was clear title to these Dodge Mine claims, the economic conditions in Zimbabwe were not as poor as they are today, and the relationship between the Company and the Gurupiras was on much better terms. Tapiwa Gurupira was, until December 28, 2014, a director of the Company. In 2012, despite not having voting control of MAB-C, the entire five member board of directors of MAB-C were acting as a cohesive unit in the best interest of the Company, and the Company had met both conditions of the VIE model, and therefore recognized MAB-C as a VIE and consolidated the financial results of MAB-C into the Company’s financial statements under ASC 810.During late 2014, culminating on December 28, 2014, it became evident to the Company, that the relationship with the MAB-C board members located in Africa and the board members located in the United States had deteriorated.The cohesiveness that embodied the prior two years was not there, and the funding of the operations in Africa had stopped.Essentially, the power of the U.S. directors of MAB-C to direct MAB-C's activities that most significantly impacted MAB-C’s economic performance had terminated. As of December 28, 2014, the Company determined that the investment of MAB-C was no longer a VIE, and thus would be considered an equity investment under ASC 970-323. -5- Table of Contents CRITICAL ACCOUNTING POLICIES Critical Accounting Estimates and Judgments The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles. The preparation of our financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Management believes the following critical accounting policies affect the significant judgments and estimates used in the preparation of the financial statements Deferred Income Taxes We record a valuation allowance to reduce the deferred tax assets to the amount that is more likely than not to be realized. We have considered estimated future taxable income and ongoing tax planning strategies in assessing the amount needed for the valuation allowance. Exploration Stage Company/Development Stage Company As of June 29, 2012 the Company moved from an Operating Stage Company to an Exploration Stage Company as a result of the execution of the change in ownership control to the majority controlling interest by Raptor Resources Holdings Inc. This transaction was deemed effective June 28, 2012 by FINRA and exploration stage activities commenced on June 29, 2012. In accordance with ASC 915 the Company will be reporting and disclosing additional information in addition to reporting and disclosure requirements otherwise prepared in accordance with U.S. generally accepted accounting principles (GAAP). The Company had adopted the provisions of ASC 810-10-5, “Consolidation of VIEs”. ASC 810-10-5 requires a VIE to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIEs residual returns. As fully described in Note 3, on December 28, 2014, the Company deconsolidated MAB-C, a VIE due to the fact that the Company no longer has the power to direct the activities that most significantly impact MAB-C’s economic performance. As a result of the deconsolidation, the Company exited the exploration stage and became a development stage company. Principles of Consolidation The financial statements include the accounts of the Company and its variable interest entities (“VIEs”) for which the Company is the primary beneficiary. All significant intercompany accounts and transactions have been eliminated in consolidation. The Company has adopted the provisions of ASC 810-10-5, “Consolidation of VIEs”. ASC 810-10-5 requires a VIE to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIEs residual returns. Mabwe Minerals Inc. on July 18, 2012, acquired a 49% interest in MAB-Z through the issuance of 25,000 shares of Raptor Resources Holdings Inc. Series B Preferred Convertible Stock. Each share of the Series B Preferred Convertible Stock is convertible into 50 common shares of Raptor Resources Holdings Inc. and 25 common shares of Mabwe Minerals Inc. both subject to a one year holding period. The remaining 51% ownership in MAB-Z is held by a Director of the Company, a Zimbabwe resident, Tapiwa Gurupira (50%) with the remaining portion owned by Asswell Gurupira (1%). MAB-Z will be the operating arm of Mabwe Minerals, Inc., with the Company being the primary beneficiary of all the activities of its subsidiary, MAB-Z. -6- Table of Contents As a result of the investment by Mabwe Minerals Inc. funded by Preferred Convertible Series B Stock of Raptor Resources Holdings Inc., MAB – Z has been identified by the Company as a VIE. The value of the Series B Preferred Convertible Stock is $25,000, which was reflected as Goodwill on the consolidated balance sheet prior to deconsolidation at December 28, 2014. On November 7, 2012 the principals of MAB-Z received approval from the Government of Zimbabwe to form a new parent holding corporation for the purpose of holding MAB-Z and its percentage investment stake in WGB Kinsey & Company (“Kinsey”.)Accordingly, we formed MAB-C.The new corporation owns 100% of MAB-Z and 25% of Kinsey. The Company owns a 49% stake in MAB-C with the remaining 51% ownership in MAB-C held by two Zimbabwe residents, one a director of the Company,Tapiwa Gurupira (50% ownership), and the second Asswell Gurupira (1% ownership). MAB-C was a Variable Interest Entity (VIE) with respect to guidance under ASC 810-10-5 and was therefore consolidated. On December 28, 2014, the Company deconsolidated MAB-C, a VIE due to the fact that the Company no longer has the power to direct the activities that most significantly impact MAB-C’s economic performance. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates made by management include the recoverability of long-lived assets, the valuation of stock-based compensation and the valuation allowance of the deferred tax asset.Actual results could differ from those estimates. Property and Equipment Property and equipment are recorded at cost less accumulated depreciation.Depreciation is computed using the straight-line method over the assets estimated useful lives as follows:computer equipment, furniture and fixtures and testing equipment are depreciated over three years and office equipment is depreciated over five years.Scientific and measurement equipment is recorded with a useful life of seven years.Repairs and maintenance of a routine nature are charged as incurred.Significant renewals and betterments are capitalized.At the time of retirement or other disposition of property and equipment, the cost and accumulated depreciation are removed from the accounts and any resulting gain or loss is reflected in the statements of operations. Revenue Recognition Prior to the change in business, the Company recorded revenues when the following criteria were met: (i) persuasive evidence of an arrangement exists; (ii) delivery has occurred; (iii) the price to the customer is fixed or determinable; and (iv) collection of the sales price is reasonably assured.Delivery occurs when goods are shipped and title and risk of loss have passed to the customer.Revenue is deferred in all instances where the earnings process is incomplete.The Company will recognize revenue from sales when all contingencies contained in agreements are satisfied and risk of loss is transferred to shipper or other agent of consignee. Payments received before all of the relevant criteria for revenue recognition are satisfied will be recorded as deferred revenue in the accompanying balance sheets.Revenues and costs of revenues from contracts are recognized during the period in which the service was performed. Since the Company entered the Exploration Stage, no revenues have been recorded. -7- Table of Contents Inventory Prior to deconsolidation, for MAB-C, inventories, including stockpiles and mineralized material are carried at the lower of cost or net realizable value. Cost is comprised of production costs for mineralized material produced and processed. Production costs include the costs of materials, costs of processing, refinement, extraction, direct labor, mine site and processing facility overhead costs and site development cost, depreciation, depletion and amortization. In-process Inventories -In-process inventories represent mineralized materials that are currently in the process of being converted to a certifiable lot of saleable product through the extraction and/or refinement process. The value of in-process material is measured based on assays of the material fed into the process and the projected recoveries of material.In-process inventories are valued at the average cost of the material extracted along with all other necessary cost to feed into the process attributable to the source material coming from the mines and/or stockpiles plus the in-process conversion costs, including applicable depreciation relating to the process facilities incurred to that point in the process. Finished Goods Inventories - Finished goods inventories include minerals that are certified in quantifiable lots that require no further processing or capital expenditure other than loading and transport related activities from to transfer title or complete the earnings cycle. These minerals are valued per lot at the average cost of their production. Stockpile reserves Prior to deconsolidation, for MAB-C, stockpiles represent mineralized material that has been extracted from the mine and is available for further processing. Stockpiles are measured by estimating the number of tons added and removed from the stockpile. Stockpile tonnages are verified by periodic surveys. Costs are allocated to stockpiles based on relative values of material stockpiled and processed using current mining costs incurred up to the point of stockpiling the material, including applicable overhead, depreciation, and depletion relating to mining operations, and removed at each stockpile’s average cost per ton. MAB-C is extracting API grade barite from the Dodge Mine site and as requested and desired by our master distributor we are actively in the process of trying to obtain necessary equipment whereby they may further refine the mineral to be able to attain and sell chemical grade barite. The additional process crushes and sifts the extracted barite and allows for the removal of silica. The added step involves the process of jigging which separates particles in the raw barite based on specific gravity. This additional step in the process involves a large outlay of capital to acquire additional machinery to further refine our extraction and sift out unwanted minerals. Site Development Cost Prior to deconsolidation, for MAB-C, site development costs consist of labor, surveying, mapping, engineering, other site development and licensing as well as any development costs necessary to prepare site Dodge Mine Blocks 1-6 for mining operations. Extraction Cost Prior to deconsolidation, for MAB-C, extraction costs consist of the direct expenses of mineral removal from the established site. These costs include drilling, blasting, the loading, hauling and management of stockpiles and waste by-product, mineral refinement and excavation. These direct costs are directly associated with the production of saleable material and the increase of stockpile reserves. Impairment or Disposal of Long-Lived Assets The Company reviews its long-lived assets and certain related intangibles for impairment periodically, and whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable.When necessary, impaired assets are written down to estimated fair value based on the best information available.Estimated fair value is generally based on either appraised value or measured by discounting estimated future cash flows.Considerable management judgment is necessary to estimate discounted future cash flows.Accordingly, actual results could vary significantly from such estimates. -8- Table of Contents Income Taxes The Company accounts for income taxes in accordance with the asset and liability method. Under the asset and liability method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates for the periods in which the differences are expected to reverse.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The Company records a valuation allowance based on the weight of available evidence, it is more likely than not that some or all of the deferred tax asset will not be realized.In determining the possible realization of deferred tax assets, the Company considers future taxable income from the following sources: (i) the reversal of taxable temporary differences, (ii) taxable income from future operations and (iii) tax planning strategies that, if necessary, would be implemented to accelerate taxable income into periods in which net operating losses might otherwise expire. The Company also recognizes the income tax effect of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than-not to be sustained upon examination by taxing authorities.The amount recognized is measured as the largest amount of benefit that has a greater than 50 percent likelihood of being realized upon ultimate settlement.If recognized, the tax portion of the adjustment would affect the effective tax rate. Earnings or Loss per Common Share Basic earnings or loss per share is computed by dividing the net income or loss available to common stockholders for the period by the weighted average number of shares of common stock outstanding during the period.The calculation of diluted net loss per share gives effect to common stock equivalents; however, potential common shares are excluded when there is a loss as the effect is anti-dilutive. Uncertainty in Income Taxes The Company follows ASC 740-10, Accounting for Uncertainty in Income Taxes. This interpretation requires recognition and measurement of uncertain income tax positions using a “more-likely-than-not” approach. ASC 740-10 is effective for fiscal years beginning after December 15, 2006. Management has adopted ASC 740-10 for 2008, and they evaluate their tax positions on an annual basis. The Company’s policy is to recognize both interest and penalties related to unrecognized tax benefits expected to result in payment of cash within one year are classified as accrued liabilities, while those expected beyond one year are classified as other liabilities. The Company has not recorded any interest or penalties since its inception. Fair Value of Financial Instruments Unless otherwise indicated, the fair value of all reported assets and liabilities which represent financial instruments (none of which are held for trading purposes) approximate the carrying values of such instruments. Stock-Based Compensation The Company accounts for stock-based compensation at fair value using the Black-Scholes Option pricing model. All stock-based compensation cost is measured at the grant date using the Black-Sholes Option Pricing Model, based on the fair value of the award.The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods in the Company’s statements of operations. Stock-based compensation expense recognized during the period is based on the value of the portion of share-based payment awards that is ultimately expected to vest during the period.Forfeitures are estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates.The forfeiture rate that the Company presently uses is 10%. -9- Table of Contents Goodwill Management periodically assesses qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount. Subsequent Events In accordance with ASC 855 “Subsequent Events”, the Company is required to disclose the date through which subsequent events have been evaluated and whether that date is the date the financial statements were issued or the date the financial statements were available to be issued. Selected Financial Data The following table sets forth selected financial data regarding our financial position and operating results. This data should be read in conjunction with our financial statements and related notes thereto beginning on page F-1 of this Report. MABWE MINERALS INC. STATEMENTS OF OPERATIONS For the Years Ended December 31, Change ($) Change (%) REVENUE, NET $
